         Case 1:20-cv-05441-KPF Document 83 Filed 08/10/20 Page 1 of 2



                                      MEMO ENDORSED                                    Brian S. Fraser

                                                                                        Akerman LLP
                                                                                  520 Madison Avenue
                                                                                            20th Floor
                                                                                  New York, NY 10022

                                                                                       D: 212 259 6472
                                                                                       T: 212 880 3800
                                                                                       F: 212 880 8965
                                                                                    DirF: 212 259 7197
August 10, 2020

VIA ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     Uniformed Fire Officers Ass’n, et al. v. de Blasio, et al., 20 Civ. 5441 (KPF)

Dear Judge Failla:

       We are writing on behalf of the Law Enforcement Action Partnership (“LEAP”) to
request leave to participate in writing and at hearings as an amicus curiae in the above-captioned
proceeding.

        LEAP is a nonprofit organization made up of current and former police officers,
prosecutors, judges, corrections officials, and others with law enforcement backgrounds. LEAP
uses its considerable experience in and knowledge of all parts of the law enforcement process to
advocate for criminal justice and drug policy reforms that will make our communities safer and
more just. Founded by five police officers in 2002 with an original focus on drug policy, today
LEAP’s speakers bureau numbers more than 200 criminal justice professionals who write, speak
and advise on a host of related issues, including police-community relations, incarceration, harm
reduction and drug policy, in the U.S. and abroad. The deep experience of its members and
speakers allows LEAP to address these issues with credibility and insight. Through speaking
engagements, media appearances, court and legislative testimony, and support of allied efforts,
LEAP has been able to reach audiences across a wide spectrum of affiliations and beliefs, calling
for more practical and ethical policies from a public safety perspective.

         Through its efforts, LEAP has been able to: assist in passing Prop 1 in Michigan, which
legalized and regulated adult use of marijuana in the state; successfully support Amendment 4 in
Florida, which was aimed at restoring the voting rights of more than one million people who
have served their time for felony convictions; speak out about Louisiana’s Amendment 2, which
ended non-unanimous juries in felony trials, taking a significant step in correcting
disproportionate racial impact on juries; help defeat Measure 105 in Oregon, ensuring state and
local law enforcement will not be compelled to enforce immigration policies; and work to pass
Initiative 940 in Washington, which will require law enforcement to receive violence de-
escalation, mental-health, and first-aid training; and change standards for use of deadly force.

akerman.com
           Case 1:20-cv-05441-KPF Document 83 Filed 08/10/20 Page 2 of 2

 Honorable Katherine Polk Failla
 August 10, 2020
 Page 2
 __________________________

          LEAP’s mission is to unite and mobilize the voice of law enforcement in support of
 criminal justice reforms that will make communities safer by focusing law enforcement
 resources on the greatest threats to public safety, promoting alternatives to arrest and
 incarceration, addressing the root causes of crime, and working toward healing police-
 community relations. Given the backgrounds and experience of its members and speakers, LEAP
 is of course keenly interested in the issue of the release of the records at issue in this case. LEAP
 supported the repeal of Section 50-a of the New York Civil Rights Law. It did so consistent with
 our often-expressed view that increased transparency in the area of police conduct is a critical
 aspect of restoring our communities’ trust in law enforcement. The restoration and nurturing of
 that trust has long been a goal of LEAP, and that goal has never been more important than in
 these difficult times. For that reason, LEAP recently made increased transparency with regard to
 issues of police misconduct and increased accountability for police officers for use of deadly
 force the first items in its National Policing Recommendations, released on June 3, 2020 and
 available at:
 https://lawenforcementactionpartnership.org/national-policing-recommendations/.

         As an organization that can convey the experience and perspectives of actors in all parts
 of the law enforcement process, LEAP can provide valuable information and insights on
 importance of the release of the records at issue in this case and can explain how, from the view
 of law enforcement professionals, such transparency will actually make police officers more able
 and effective in the long run, especially in terms of their relationships with the communities and
 citizens they serve and protect. See Auto. Club of New York, Inc. v. Port Auth. of New York &
 New Jersey, No. 11 CIV. 6746 (RJH), 2011 WL 5865296, at *2 (S.D.N.Y. Nov. 22, 2011)
 (quoting Citizens Against Casino Gambling in Erie County v. Kempthorne, 471 F. Supp. 2d 295,
 311 (W.D.N.Y. 2007) (“An amicus brief should normally be allowed . . . when the amicus has
 unique information or perspective that can help the court beyond the help that the lawyers for the
 parties are able to provide.”)). For that reason, and in the hopes that our participation can be of
 material assistance to the Court, LEAP respectfully requests leave to participate in this case as an
 amicus curiae. If granted leave, LEAP would file its amicus brief on or before August 14, 2020,
 which is the deadline currently set by the Court for written amicus submissions.

                                                               Respectfully,

                                                               /s/ Brian S. Fraser

                                                               Brian S. Fraser


Application GRANTED. LEAP may submit an amicus brief in this
case on or before August 14, 2020.

                                                      SO ORDERED.

Dated: August 10, 2020
       New York, New York

                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
